2019 UT App 106



              THE UTAH COURT OF APPEALS

                     DEIDRE SUE JANSON,
                          Appellant,
                              v.
                    JEFFREY ALAN JANSON,
                          Appellee.

                           Opinion
                      No. 20170541-CA
                      Filed June 20, 2019

          Third District Court, Salt Lake Department
              The Honorable Andrew H. Stone
                         No. 164906327

            Jamie Carpenter, Attorney for Appellant
          Kara L. Barton and Ashley Wood, Attorneys
                          for Appellee

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
     in which JUDGES GREGORY K. ORME and DIANA HAGEN
                         concurred.

CHRISTIANSEN FORSTER, Judge:

¶1     Deidre Sue Janson appeals the district court’s order
denying her motion to set aside a written stipulation (the
Stipulation) entered in her divorce action against Jeffrey Alan
Janson. We affirm.


                       BACKGROUND

¶2    The parties entered into the Stipulation following
mediation on November 14, 2016, to resolve the issues in their
                         Janson v. Janson


divorce. As part of the Stipulation, Deidre 1 agreed to pay Jeffrey
alimony of $2,500 per month for eighteen months and $1,500 per
month for an additional eighteen months.

¶3     The Stipulation awarded the marital home to Jeffrey.
Deidre was awarded half of the equity in the home, less $45,000
that constituted Jeffrey’s inherited funds. The Stipulation also
divided the equity in the parties’ vehicles, requiring Deidre to
pay Jeffrey $13,178 from her share of the parties’ bank accounts
to equalize the vehicle equity disparity.

¶4    The parties had a number of retirement funds and
accounts. Regarding the retirement, the parties agreed as
follows:

      12. [Deidre] has the following retirement accounts:
      Utah Retirement in the amount of approximately
      $72,440; General Electric in the approximate
      amount of $100,435; Roth IRA in the approximate
      amount of $18,252; FDIC in the approximate
      amount of $16,719 and $17,431; and Utah Pension
      in the amount of $15,281.

      13. [Jeffrey] has the following retirement accounts:
      Fidelity in the approximate amount of $22,012;
      Bernstein in the approximate amount of $18,305.

      14. The above retirement accounts will be divided
      equally between the parties. In addition [Deidre]
      has a premarital IRA in the approximate amount of
      $17,682 which is her separate property.



1. Because the parties share the same last name, we refer to them
by their first names to avoid confusion, meaning no disrespect
by the apparent informality.




20170541-CA                     2               2019 UT App 106
                          Janson v. Janson


       15. [Jeffrey’s] Alliant Technical Systems Pension
       plan which will be divided pursuant to the
       Woodward formula.

       16. The parties will share equally the cost of any
       qualified domestic relation order.

¶5      On January 12, 2017, Deidre moved to set aside the
Stipulation on the ground that there was not a meeting of the
minds regarding various provisions in the agreement. She
asserted that she “did not receive [Jeffrey’s] financial disclosures
until the morning of mediation and was not able to consult with
her attorney prior to mediation.” She asserted that because her
Utah pension was listed with its approximate value alongside
the other retirement accounts, her understanding was that
Jeffrey was to receive only half of the listed $15,281 partial lump
sum value of that pension rather than half of the entire monthly
payment amount as determined by a qualified domestic
relations order (QDRO). According to Deidre, the total value of
Jeffrey’s half of the pension if the monthly payment option were
utilized would amount to approximately $80,000. Deidre
claimed that had she understood that Jeffrey would be entitled
to half of the entire Utah pension, she would not have agreed to
provisions granting Jeffrey premarital equity in the home. She
pointed to the lack of specific dates for the accounts to be
divided and the impracticality of preparing a QDRO for every
retirement account as support for her assertion that the
Stipulation should be interpreted as granting Jeffrey only half of
the stated partial lump sum value of her Utah pension account. 2




2. Deidre also challenged other provisions of the Stipulation that
she asserted were inartfully drafted. Specifically, she claimed
that there was a mathematical error in the calculation of the
vehicle equity and that a lack of language regarding the parties’
                                                    (continued…)


20170541-CA                     3                2019 UT App 106
                        Janson v. Janson


¶6      Jeffrey opposed the motion to set aside the Stipulation,
pointing out that his financial declaration was provided to
Deidre well in advance of mediation and that she was
represented by counsel at the mediation. He also explained the
discrepancy between how the Stipulation described the division
of his pension account and how it described the division of
Deidre’s—his account had been partially accrued prior to the
marriage, whereas Deidre’s had been accrued entirely during the
period of the marriage. He asserted that Deidre was aware that
an equal division of her pension could result in him receiving
half of the monthly payments rather than half of the partial lump
sum payout value because her own financial declaration
included a summary of the various payout options. Jeffrey also
asserted that only three QDROs, at maximum, were necessary to
divide the retirement accounts.

¶7      In responding to Jeffrey’s memorandum in opposition to
her motion, Deidre raised additional issues impacting the
Stipulation’s alimony award—she indicated that after filing the
motion to set aside, she was involuntarily terminated from her
job without notice, that the loss of her job precluded her from
continuing to pay alimony, and that Jeffrey had become eligible
to draw on his social security and retirement accounts to support
himself. She asserted that these changes in circumstances
justified setting aside the Stipulation.

¶8    Following a hearing, the district court denied Deidre’s
motion. The court found that both parties understood that


(…continued)
incomes and needs in the alimony provision had the potential to
preclude a future modification. However, she did not present
argument or evidence on these issues at the evidentiary hearing,
and the district court ultimately made no ruling on them. See
infra ¶¶ 22–25.




20170541-CA                    4               2019 UT App 106
                          Janson v. Janson


Deidre’s Utah pension had the potential for an annuitized
benefit. The court determined that the language in the
Stipulation dividing the pension equally was clear as to how
the retirement accounts would be treated and contained
sufficient detail to enforce the Stipulation. The court stated that it
was reasonable to anticipate that additional details would be
filled in when the QDROs were prepared. The court also
determined that issues related to Deidre’s alleged change in
circumstances should be handled separately as a petition to
modify.

¶9     Deidre now appeals.


            ISSUES AND STANDARDS OF REVIEW

¶10 Deidre asserts that the Stipulation is unenforceable
because there was no meeting of the minds regarding various
aspects of the Stipulation. 3



3. Deidre also asserts that the district court erred in determining
that the Stipulation was unambiguous. Although the court stated
that it considered the Stipulation’s language to be “clear,” it did
not make an explicit ruling regarding whether the Stipulation
was ambiguous. In fact, the district court’s consideration of
extrinsic evidence suggests that the court actually did consider
the Stipulation to be ambiguous, since the purpose of
considering extrinsic evidence is to clarify ambiguous terms in
the contract. See Ward v. Intermountain Farmers Ass’n, 907 P.2d
264, 268 (Utah 1995) (explaining that if a court determines that a
contract is ambiguous, the next step is to admit extrinsic
evidence “to clarify the ambiguous terms”). We therefore review
only the district court’s evaluation of the extrinsic evidence and
its determination that Jeffrey’s interpretation of the Stipulation
was more reasonable, that there was a meeting of the minds
                                                      (continued…)


20170541-CA                      5                2019 UT App 106
                         Janson v. Janson


      Whether the parties had a meeting of the minds
      sufficient to create a binding contract is an issue of
      fact, which we review for clear error, reversing
      only where the finding is against the clear weight
      of the evidence, or if we otherwise reach a firm
      conviction that a mistake has been made.

LD III, LLC v. BBRD, LC, 2009 UT App 301, ¶ 13, 221 P.3d 867
(quotation simplified).

¶11 Deidre also asserts that the district court erred in
declining to consider her substantial change in circumstances
argument as a basis for setting aside the Stipulation and instead
determining that a petition to modify was the necessary route for
her to pursue this argument. Whether a district court erred in
accepting and enforcing a proffered stipulation is reviewed for
an abuse of discretion. See In re N.M., 2018 UT App 141, ¶ 17, 427
P.3d 1239.


                           ANALYSIS

 I. The District Court Did Not Clearly Err in Rejecting Deidre’s
      Assertion That There Was No Meeting of the Minds.

¶12 “It is a basic principle of contract law there can be no
contract without a meeting of the minds.” Granger v. Granger,
2016 UT App 117, ¶ 14, 374 P.3d 1043 (quotation simplified). “A
binding contract exists where it can be shown that the parties
had a meeting of the minds as to the integral features of the
agreement and that the terms are sufficiently definite as to be
capable of being enforced.” LD III, LLC v. BBRD, LC, 2009 UT


(…continued)
regarding how the retirement was to be divided, and that the
Stipulation was enforceable.




20170541-CA                     6               2019 UT App 106
                          Janson v. Janson


App 301, ¶ 14, 221 P.3d 867 (quotation simplified). “Whether
there is a meeting of the minds depends on whether the parties
actually intended to contract, and the question of intent
generally is one to be determined by the trier of fact.” Terry v.
Bacon, 2011 UT App 432, ¶ 21, 269 P.3d 188 (quotation
simplified).

¶13 “[I]n divorce cases, the ability of parties to contract is
constrained to some extent by the equitable nature of the
proceedings . . . .” Granger, 2016 UT App 117, ¶ 15. “Because
retirement funds are prospectively marital property if acquired
or contributed to during the marriage, the distribution of such
marital funds must fit within the overarching principle of equity
unless the parties have freely and knowingly agreed to a
different result that has been appropriately sanctioned by the
court.” Id. ¶ 16. Nevertheless, “it is not the court’s prerogative to
step in and renegotiate the contract of the parties. Instead, courts
should recognize and honor the right of persons to contract
freely and to make real and genuine mistakes when the dealings
are at arms’ length.” Id. ¶ 14 (quotation simplified).

A.     Retirement Funds

1.     The Court Did Not Err in               Accepting     Jeffrey’s
       Interpretation of the Stipulation.

¶14 At the evidentiary hearing, the district court considered
both parties’ testimonies regarding their understanding of the
Stipulation and their intent regarding the division of their
retirement funds. Having considered this evidence, the district
court found that both parties understood that Deidre’s Utah
pension had the potential for an annuitized benefit and that the
Stipulation was clear that the listed retirement accounts were to
be divided equally between the parties. Deidre asserts that this
conclusion was clearly erroneous because it is inconsistent with
the principle that retirement funds that can be “presently
valued” should be equally divided.


20170541-CA                      7               2019 UT App 106
                         Janson v. Janson


¶15 As a general matter, equitable division of a defined
benefit plan is accomplished by the Woodward formula 4 and
equitable division of a defined contribution plan is accomplished
by dividing the value contributed during the marriage. Granger
v. Granger, 2016 UT App 117, ¶ 23, 374 P.3d 1043. While Deidre’s
pension fund had a “partial lump sum” payout option—which
was listed as the “approximate value” 5 in the Stipulation—it also
had a monthly payment option. Because pension funds are
presumptively divided according to the Woodward formula, an
interpretation of the Stipulation that requires dividing the entire
fund rather than only the partial lump sum amount is more
consistent with equity. It is also the most logical approach in
light of Deidre’s own financial declaration, which acknowledged
that her Utah pension had a monthly payment option.

¶16 Deidre also asserts that Jeffrey himself testified that he
believed the “approximate” amount listed for Deidre’s pension,
rather than the entire pension, would be divided equally. But the
record does not support Deidre’s characterization of Jeffrey’s
testimony. At the hearing, Jeffrey was asked, “So it was your
understanding that [the] specific value you listed would be, at
least with 401-Ks or whatnot, would be divided. You would get
half of that value?” (Emphasis added.) Jeffrey responded, “It


4. The Woodward formula grants a spouse one-half of the
“portion of the retirement benefits represented by the number of
years of the marriage divided by the number of years of the
[acquiring spouse’s] employment.” Woodward v. Woodward, 656
P.2d 431, 433–44 (Utah 1982).

5. Incidentally, the fact that the parties listed only the
“approximate” values of the various retirement funds also
undermines Deidre’s assertion that the parties intended to
effectuate the division based on the listed values rather than the
actual values of the funds.




20170541-CA                     8               2019 UT App 106
                         Janson v. Janson


would be half the value as identified by the amounts listed in the
stipulation.” Jeffrey was asked specifically about the division of
the 401(k)s, not the pension. Thus, his answer to this question
cannot be construed as a statement that he expected and agreed
that the pension would be divided only according to the amount
listed in the Stipulation.

¶17 Indeed, Jeffrey testified that based on the document
Deidre produced in her financial declaration outlining the
various options for the distribution of the Utah pension, he
understood that Deidre’s pension could be taken either “as a
partial lump sum” or as “monthly payments” and that he
“would have a choice” either to take half of the monthly
payments or to add half of the partial lump sum to his share of
the distributions of the other IRA and 401(k) accounts. Deidre
also testified that she knew that a monthly payment could be an
option for payout of her pension. Thus, the court’s interpretation
of the Stipulation is supported by the evidence and is not clearly
erroneous.

2.    The Court Did Not Err in Enforcing the Stipulation.

¶18 Deidre also asserts that the Stipulation should not be
enforced because it was not equitable. She argues that the district
court should have considered the Stipulation as a whole and
recognized that she had given up other valuable assets in
exchange for treating the pension as a lump sum rather than as a
monthly benefit calculated by utilizing the Woodward formula.
However, there is nothing on the face of the Stipulation to
indicate that such an exchange was made. The Stipulation states
that Jeffrey was granted an extra $45,000 of equity in the home
because he had contributed inherited funds to the home, not in
exchange for the retirement.

¶19 Even if the court had accepted Deidre’s argument, it is by
no means clear that she gave up anything in exchange for the
pension, let alone something of comparable value such that the


20170541-CA                     9               2019 UT App 106
                         Janson v. Janson


court should have recognized the retirement division as
inequitable. Presumably, Jeffrey would have contested Deidre’s
assertion that the inheritance funds were comingled, and she has
not established that she was equitably entitled to share in the
portion of the equity gained by investing the inheritance funds.
Further, her half of that portion of the equity was significantly
smaller than the amount of the pension Jeffrey would be giving
up by accepting half of the partial lump sum value rather than
half of the monthly payments. Additionally, Deidre herself
asserted only that her belief regarding the pension made her “a
little more flexible” on the issue of the allegedly comingled
inheritance, not that she bargained for an exchange of one for the
other.

¶20 To require the district court to examine and evaluate the
Stipulation to the degree recommended by Deidre would be to
undermine the parties’ right to contract freely. While courts
should ensure that the provisions of a divorce stipulation
comply with “the overarching principle of equity,” Granger v.
Granger, 2016 UT App 117, ¶ 16, 374 P.3d 1043, they are also to
“respect[] and give[] considerable weight” to the parties’
agreement, Maxwell v. Maxwell, 796 P.2d 403, 406 (Utah Ct. App.
1990). Thus, weighing every provision of a stipulation against
every other to ensure that the parties have reached a perfectly
fair agreement is beyond the scope of the court’s mandate.

¶21 Indeed, the court’s equity analysis generally focuses “not
on the contract’s subject matter, but rather on whether the
contract was fairly negotiated and does not result in an outcome
so severely one sided that it prevents the district court from
fulfilling its equitable obligations.” Ashby v. Ashby, 2010 UT 7,
¶ 21, 227 P.3d 246. We see nothing in the record to suggest that
the district court was presented with such a situation. Both
parties were represented by counsel, and the terms of the
Stipulation were not so one-sided as to give the court reason to
believe that the parties’ agreement had violated the principles of



20170541-CA                    10              2019 UT App 106
                           Janson v. Janson


equity. Thus, the court did not exceed its discretion in
determining that the Stipulation’s division of the retirement
funds was enforceable.

B.     Deidre’s Arguments Regarding Alimony and Vehicles
       Were Not Preserved for Appeal.

¶22 On appeal, Deidre renews the arguments made in her
motion to set aside that there was no meeting of the minds with
respect to the Stipulation’s provisions regarding alimony and the
division of equity in the vehicles. However, the district court
made no ruling on these issues. 6

¶23 “[I]n order to preserve an issue for appeal the issue must
be presented to the trial court in such a way that the trial court
has an opportunity to rule on that issue.” Brookside Mobile Home
Park, Ltd. v. Peebles, 2002 UT 48, ¶ 14, 48 P.3d 968. “[O]nce trial
counsel has raised an issue before the trial court, and the trial
court has considered the issue, the issue is preserved for appeal.” Id.
(emphasis added).

¶24 We agree with Jeffrey that Deidre’s reference to the
alimony and vehicle issues in her motion to set aside was not
sufficient to preserve them for appeal when she did not present
evidence or argue these issues to the district court at the

6. Deidre asserts that the court’s ruling that “[i]n order to have a
contract, the Court doesn’t need perfect clarity on every factual
point” constituted a ruling on all the issues she raised. However,
Deidre omits vital language from the court’s ruling. The court
actually stated, “In order to have a contract, the Court doesn’t
need perfect clarity on every factual point that might fill in a
QDRO here.” (Emphasis added.) Thus, it is clear from the context
that the court’s ruling contemplated only the issues Deidre
raised with respect to the retirement, not the alimony and
vehicle issues.




20170541-CA                      11                2019 UT App 106
                          Janson v. Janson


evidentiary hearing and the district court did not rule on them.
“[T]he mere mention of an issue in the pleadings, when no
supporting evidence or relevant legal authority is introduced at
trial in support of the claim, is insufficient to raise an issue at
trial and thus insufficient to preserve the issue for appeal.”
LeBaron & Assocs., Inc. v. Rebel Enters., Inc., 823 P.2d 479, 483
(Utah Ct. App. 1991). Further, a party may waive an issue by
relinquishing or abandoning it before the district court, either
expressly or impliedly. State v. Johnson, 2017 UT 76, ¶ 16 n.4, 416
P.3d 443.

¶25     “The fundamental purpose of the preservation rule is to
ensure that the district court had a chance to rule on an issue
before an appellate court will address it.” Helf v. Chevron U.S.A.
Inc., 2015 UT 81, ¶ 42, 361 P.3d 63. Because the district court did
not rule on the alimony and vehicle issues, and Deidre made no
attempt to remedy that omission before raising the issues on
appeal, her arguments regarding these issues are unpreserved,
and we will not consider them for the first time on appeal. See
Vandermeide v. Young, 2013 UT App 31, ¶¶ 8–9, 296 P.3d 787
(holding that a challenge to a district court’s failure to rule on an
issue raised in the pleadings was not preserved for appeal,
because the appellants did not object to the court’s findings or
file a post-judgment motion requesting additional findings).

II. Deidre Will Have the Opportunity to Pursue Her Change of
Circumstances Argument in the Context of a Petition to Modify.

¶26 Deidre also argues that the district court erred in
declining to consider the change in her employment status as a
basis for setting aside the Stipulation before a final order was
entered. Although Deidre filed her motion to set aside prior to
the entry of the final Decree of Divorce (the Decree), the court
declined to consider whether the Stipulation should be modified
based on a change of circumstances, stating, “[O]ur procedural
rules contemplate that a petition to modify has to be made when



20170541-CA                     12               2019 UT App 106
                          Janson v. Janson


the parties reached this state of the proceeding. The Parties
reached a resolution in this case and new situations are handled
differently.”

¶27 The district court has the discretion to reconsider a prior
ruling any time before a final judgment is entered. See Utah R.
Civ. P. 54(b); see also Hafen v. Scholes, 2014 UT App 208, ¶ 3, 335
P.3d 396 (per curiam); Durah v. Baksh, 2011 UT App 159, ¶ 5, 257
P.3d 458 (per curiam). However, to seek a modification of a
divorce decree, a movant must show “a substantial change of
circumstances occurring since the entry of the decree and not
contemplated in the decree itself.” Gardner v. Gardner, 2012 UT
App 374, ¶ 38, 294 P.3d 600 (emphasis added) (quotation
simplified).

¶28 The change in Deidre’s employment status occurred after
the Stipulation was signed but before the Decree was entered.
Thus, Deidre asserts that the district court’s refusal to reconsider
the alimony portion of the Stipulation as part of her motion to
set aside was an abuse of discretion because it put her in a catch-
22—the court would not let her seek a modification prior to the
entry of the Decree, but she would be precluded from seeking
one afterward because her alleged change in circumstances
occurred before the entry of the Decree.

¶29 We agree with Deidre that the district court, contrary to
its own assertion, had the discretion to reconsider whether to
accept the parties’ Stipulation as to alimony prior to the entry of
the Decree, since the alleged change in circumstances occurred
prior to a final judgment being entered. This issue was relevant
to the court’s consideration of whether the Stipulation complied
with the “overarching principle of equity.” See Granger v.
Granger, 2016 UT App 117, ¶ 16, 374 P.3d 1043. The court may
have determined that the Stipulation as to alimony was no
longer equitable in light of the change in circumstances and that
the parties would not have entered into the Stipulation as to



20170541-CA                     13               2019 UT App 106
                          Janson v. Janson


alimony had they been aware that Deidre would lose her
employment.

¶30 However, while considering Deidre’s alleged substantial
change of circumstances at an earlier stage of the proceedings
may have been desirable as a matter of judicial economy, Deidre
has not been prejudiced by the district court’s refusal to do so.
Deidre filed a Petition to Modify on January 9, 2018, which is
currently pending in the district court. The district court gave
Deidre leave to pursue her substantial change of circumstances
argument subsequent to the entry of the Decree, and Jeffrey has
conceded that she should be allowed to do so. These
circumstances avoid the catch-22 scenario Deidre feared. Because
Deidre has not actually been precluded from raising her
substantial change of circumstances claim, any error on the part
of the district court in declining to consider her motion to set
aside the alimony portions of the Stipulation on that basis was
harmless.


                         CONCLUSION

¶31 The district court’s interpretation of the Stipulation’s
retirement provisions is supported by the evidence presented at
the evidentiary hearing. Deidre’s arguments concerning other
aspects of the Stipulation were not preserved, and we therefore
do not consider them. Further, while the district court could
have considered Deidre’s arguments concerning her alleged
change in circumstances in the context of the motion to set the
Stipulation aside, the court’s refusal to do so was not prejudicial.
Deidre will be permitted to pursue her claim in the context of the
petition to modify already filed with the district court.
Accordingly, we affirm the district court’s denial of Deidre’s
motion to set aside the Stipulation.




20170541-CA                     14               2019 UT App 106